         Case: 3:17-cv-00908-wmc Document #: 40 Filed: 04/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ARRON SCHULTZ,

         Plaintiff,
                                                     Case No. 17-cv-908-wmc
    v.

 RON KRAMER, SHERIFF,
 C.O. BARNET, C.O. JANE TURNER,
 C.O. HIGLEY, C.O. TODD JOHNSON,
 C.O. OATES, C.O. ZWIEFELHOFER,
 C.O. JOHN DOE, C.O. ALTMAN, and
 C.O. PETERSON,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




         /s/                                             4/15/2021
         Peter Oppeneer, Clerk of Court                        Date
